DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 4/15/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2018/0129629 (“Sadasivam”) in view of U.S. Patent 6,044,478 (“Green”).
As per claim 1, Sadasivam substantially teaches a method comprising:
storing an instruction in a first portion of an instruction cache associated with a core of a processor; receiving, in a controller associated with the instruction cache, hint information from a dynamic profiling circuit of the processor; determining whether the instruction is associated with at least some of the hint information: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for 
Sadasivam does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Green teaches cache with finely granular locked-down regions.
As per claim 1, Green particularly teaches:
and responsive to determining that the instruction is associated with the at least some of the hint information, migrating the instruction from the first portion of the instruction cache to a second portion of the instruction cache: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where the system of Green allows programmable, finely granular locking of regions within cache lines so that contents of the locked regions within the cache lines are not evicted from cache.  Combined with the disclosure of Sadasivam, which caches instructions in an instruction cache, 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Green and Sadasivam before them before the instant application was effectively filed, to modify the invention of Sadasivam to include the principles of Green of using finely granular locking of regions of cache lines for critical data, such as instructions within a loop of a program.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by ensuring that repetitively accessed loop instructions are stored in locked-down regions of cache in order to ensure repetitively accessed loop instructions remain in relatively small but fast memory for the purpose of reducing processor access latency (Green, column 1, lines 23-31; column 3, lines 37-42; and column 20, lines 30-39).
As per claim 2, the rejection of claim 1 is incorporated, and Green further particularly teaches further comprising:
preventing the instruction from eviction from the second portion of the instruction cache until the instruction is not associated with the at least some of the hint information received from the dynamic profiling circuit: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  Green therefore particularly teaches preventing the instruction from eviction from the second portion of the instruction cache until the instruction is not associated with the at least some of the hint information received from the dynamic profiling circuit).
As per claim 3,
storing often accessed instructions in the second portion of the instruction cache, the second portion comprising a dedicated memory array: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. Green therefore particularly teaches storing often accessed instructions in the second portion of the instruction cache, the second portion comprising a dedicated memory array).
As per claim 4, the rejection of claim 1 is incorporated, and Sadasivam further substantially teaches:
wherein the first portion of the instruction cache comprises a first plurality of ways of the instruction cache and the second portion of the instruction cache comprises a second plurality of ways of the instruction cache: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  In combination with Green, which may lock regions of cache that are repetitively accessed in order to prevent eviction of the repetitively accessed regions of cache from being evicted (i.e., may prevent repetitively accessed regions of cache that are in the locked-down second portion of cache from being evicted from cache) and unlock regions of cache that are no longer repetitively accessed (i.e., have been migrated to unlocked status in the first portion of cache), multiple lines of cache may be stored in the first portion of cache or the second portion of cache.  Sadasivam therefore substantially teaches wherein the first portion of the instruction cache comprises a first plurality of ways of the instruction cache and the second portion of the instruction cache comprises a second plurality of ways of the instruction cache).
Green further particularly teaches:
wherein the method further comprises locking the second plurality of ways for storage of instructions associated with the hint information: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. Green therefore particularly teaches wherein the method further comprises locking the second plurality of ways for storage of instructions associated with the hint information).
As per claim 5, the rejection of claim 1 is incorporated, and Green further particularly teaches further comprising:
migrating a second instruction from the second portion of the instruction cache to the first portion of the instruction cache before migrating the instruction to the second portion of the instruction cache: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. In a scenario in which the instruction cache of the combination of Green with Sadasivam becomes full with all regions of the cache locked and a first loop has just finished executing , a second loop instruction that is associated with a hint that the second instruction will be repetitively accessed would cause the just-unlocked region of cache to be evicted, the second loop instruction to be stored in cache, and the region of cache that stores the second loop instruction to be locked (i.e., stored in the second portion of the cache).  Green therefore particularly teaches migrating a second instruction from the second portion of the instruction cache to the first portion of the instruction cache before migrating the instruction to the second portion of the instruction cache).
As per claim 6, the rejection of claim 5 is incorporated, and Green further particularly teaches further comprising:
migrating the second instruction when the second portion of the instruction cache is full: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. In a scenario in which the instruction cache of the combination of Green with Sadasivam becomes full with all regions of the cache locked and a first loop has just finished executing , a second loop instruction that is associated with a hint that the second instruction will be repetitively accessed would cause the just-unlocked region of cache to be evicted, the second loop instruction to be stored in cache, and the region of cache that stores the second loop instruction to be locked (i.e., stored in the second portion of the cache).  Green therefore particularly teaches migrating the second instruction when the second portion of the instruction cache is full).
As per claim 7, the rejection of claim 1 is incorporated, and Sadasivam further substantially teaches further comprising:
receiving the hint information comprising address information and count information for a plurality of instructions: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  Sadasivam therefore substantially teaches receiving the hint information comprising address information and count information for a plurality of instructions).
As per claim 8, Sadasivam substantially teaches an apparatus comprising:
at least one core; and a cache memory coupled to the at least one core comprising: a first portion to store instructions; a second portion to store instructions; and a cache controller coupled to the first portion and the second portion, wherein the cache controller is to: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  Sadasivam therefore substantially teaches at least one core; and a cache memory coupled to the at least one core comprising: a first portion to store instructions; a second portion to store instructions; and a cache controller coupled to the first portion and the second portion, wherein the cache controller is to).
Sadasivam does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Green 6044478 teaches cache with finely granular locked-down regions.
As per claim 8, Green particularly teaches:
in response to hint information associated with an instruction from a dynamic profiling circuit, migrate the instruction from a first portion of the cache memory to a second portion of the cache memory, to cause the instruction [to] be maintained in the cache memory for a longer duration: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where the system of Green allows programmable, finely granular locking of regions within cache lines so that contents of the locked regions within the cache lines are not evicted from cache.  Combined with the disclosure of Sadasivam, which caches instructions in an instruction cache, instructions that are identified as part of, e.g., a loop may be migrated from an unlocked status (i.e., part of a first, unlocked region of cache) to a locked status (i.e., part of a second, locked region of cache).  Green therefore particularly teaches in response to hint information associated with an instruction from a dynamic profiling circuit, migrate the instruction from a first portion of the cache memory to a second portion of the cache memory, to cause the instruction [to] be maintained in the cache memory for a longer duration).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Green and Sadasivam before them before the instant application was effectively filed, to modify the invention of Sadasivam to include the principles of Green of using finely granular locking of regions of cache lines for critical data, such as instructions within a loop of a program.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by ensuring that repetitively accessed loop instructions are stored in locked-down regions of cache in order to ensure repetitively accessed loop instructions remain in relatively small but fast memory for the purpose of reducing processor access latency (Green, column 1, lines 23-31; column 3, lines 37-42; and column 20, lines 30-39). 
As per claim 9, the rejection of claim 8 is incorporated, and Green further particularly teaches:
wherein the cache controller is to prevent the instruction from eviction from the second portion of the cache memory until the instruction is not associated with the at least some of the hint information received from the dynamic profiling circuit: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  Green therefore particularly teaches wherein the cache controller is to prevent the instruction from eviction from the second portion of the cache memory until the instruction is not associated with the at least some of the hint information received from the dynamic profiling circuit).
As per claim 10, the rejection of claim 8 is incorporated, and Green further particularly teaches:
wherein the cache controller is to store often accessed instructions in the second portion of the cache memory, the second portion comprising a dedicated memory array: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. Green therefore particularly teaches wherein the cache controller is to store often accessed instructions in the second portion of the cache memory, the second portion comprising a dedicated memory array).
As per claim 11, the rejection of claim 8 is incorporated, and Sadasivam further substantially teaches:
wherein the second portion of the cache memory comprises a second plurality of ways: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  In combination with Green, which may lock regions of cache that are repetitively accessed in order to prevent eviction of the repetitively accessed regions of cache from being evicted (i.e., may prevent repetitively accessed regions of cache that are in the locked-down second portion of cache from being evicted from cache) and unlock regions of cache that are no longer repetitively accessed (i.e., have been migrated to unlocked status in the first portion of cache), multiple lines of cache may be stored in the first portion of cache or the second portion of cache.  Sadasivam therefore substantially teaches wherein the second portion of the cache memory comprises a second plurality of ways).
Green further particularly teaches:
and the cache controller is to lock the second plurality of ways for storage of instructions associated with the hint information: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. Green therefore particularly teaches and the cache controller is to lock the second plurality of ways for storage of instructions associated with the hint information).
As per claim 12, the rejection of claim 8 is incorporated, and Green further particularly teaches:
wherein the cache controller is to migrate a second instruction from the second portion of the cache memory to the first portion of the cache memory before migrating the instruction to the second portion of the cache memory: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. In a scenario in which the instruction cache of the combination of Green with Sadasivam becomes full with all regions of the cache locked and a first loop has just finished executing , a second loop instruction that is associated with a hint that the second instruction will be repetitively accessed would cause the just-unlocked region of cache to be evicted, the second loop instruction to be stored in cache, and the region of cache that stores the second loop instruction to be locked (i.e., stored in the second portion of the cache).  Green therefore particularly teaches wherein the cache controller is to migrate a second instruction from the second portion of the cache memory to the first portion of the cache memory before migrating the instruction to the second portion of the cache memory).
As per claim 13, the rejection of claim 12 is incorporated, and Green further particularly teaches:
wherein the cache controller is to migrate the second instruction when the second portion of the cache memory is full: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. In a scenario in which the instruction cache of the combination of Green with Sadasivam becomes full with all regions of the cache locked and a first loop has just finished executing , a second loop instruction that is associated with a hint that the second instruction will be repetitively accessed would cause the just-unlocked region of cache to be evicted, the second loop instruction to be stored in cache, and the region of cache that stores the second loop instruction to be locked (i.e., stored in the second portion of the cache).  Green therefore particularly teaches wherein the cache controller is to migrate the second instruction when the second portion of the cache memory is full).
As per claim 14, the rejection of claim 8 is incorporated, and Sadasivam further substantially teaches further comprising:
the dynamic profiling circuit to output the hint information comprising a plurality of tagged instruction addresses per execution cycle; and a filter coupled to the dynamic profiling circuit, wherein the filter is to provide filtered hint information to the cache controller: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, 0040, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  The Examiner notes that dynamic hint information is derived (i.e., filtered) from execution of a set of instructions and then written to dynamic hint cache 177 and used by CPU core 171 when executing instructions during execution cycles of microprocessor 172 of CPU core 171.  Sadasivam therefore substantially teaches the dynamic profiling circuit to output the hint information comprising a plurality of tagged instruction addresses per execution cycle; and a filter coupled to the dynamic profiling circuit, wherein the filter is to provide filtered hint information to the cache controller).  
As per claim 15, Sadasivam substantially teaches a machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising:
storing an instruction in a first portion of an instruction cache associated with a core of a processor; receiving, in a controller associated with the instruction cache, hint information from a dynamic profiling circuit of the processor; determining whether the instruction is associated with at least some of the hint information: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions 
Sadasivam does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Green teaches cache with finely granular locked-down regions.
As per claim 15, Green particularly teaches: 
and responsive to determining that the instruction is associated with the at least some of the hint information, migrating the instruction from the first portion of the instruction cache to a second portion of the instruction cache: (Green, Abstract; where the system of Green allows programmable, finely granular locking of regions within cache lines so that contents of the locked regions within the cache lines are not evicted from cache.  Combined with the disclosure of Sadasivam, which caches instructions in an instruction cache, instructions that are identified as part of, e.g., a loop may be migrated from an unlocked status (i.e., part of a first, unlocked region of cache) to a locked status (i.e., part of a second, locked region of cache).  Green therefore particularly 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Green and Sadasivam before them before the instant application was effectively filed, to modify the invention of Sadasivam to include the principles of Green of using finely granular locking of regions of cache lines for critical data, such as instructions within a loop of a program.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by ensuring that repetitively accessed loop instructions are stored in locked-down regions of cache in order to ensure repetitively accessed loop instructions remain in relatively small but fast memory for the purpose of reducing processor access latency (Green, column 1, lines 23-31; column 3, lines 37-42; and column 20, lines 30-39). 
As per claim 16, the rejection of claim 15 is incorporated, and Green further particularly teaches wherein the method further comprises:
preventing the instruction from eviction from the second portion of the instruction cache until the instruction is not associated with the at least some of the hint information received from the dynamic profiling circuit: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  Green therefore particularly teaches preventing the instruction from eviction from the second portion of the instruction cache until the instruction is not associated with the at least some of the hint information received from the dynamic profiling circuit).
As per claim 17, the rejection of claim 15 is incorporated, and Green further particularly teaches wherein the method further comprises:
storing often accessed instructions in the second portion of the instruction cache, the second portion comprising a dedicated memory array: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. Green therefore particularly teaches storing often accessed instructions in the second portion of the instruction cache, the second portion comprising a dedicated memory array).
As per claim 18, the rejection of claim 15 is incorporated, and Sadasivam further particularly teaches:
wherein the first portion of the instruction cache comprises a first plurality of ways of the instruction cache and the second portion of the instruction cache comprises a second plurality of ways of the instruction cache: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  In combination with Green, which may lock regions of cache that are repetitively accessed in order to prevent eviction of the repetitively accessed regions of cache from being evicted (i.e., may prevent repetitively accessed regions of cache that are in the locked-down second portion of cache from being evicted from cache) and unlock regions of cache that are no longer repetitively accessed (i.e., have been migrated to unlocked status in the first portion of cache), multiple lines of cache may be stored in the first portion of cache or the second portion of cache.  Sadasivam therefore substantially teaches wherein the first portion of the instruction cache comprises a first plurality of ways of the instruction cache and the second portion of the instruction cache comprises a second plurality of ways of the instruction cache).
Green further particularly teaches:
wherein the method further comprises locking the second plurality of ways for storage of instructions associated with the hint information: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. Green therefore particularly teaches wherein the method further comprises locking the second plurality of ways for storage of instructions associated with the hint information).
As per claim 19,
migrating a second instruction from the second portion of the instruction cache to the first portion of the instruction cache before migrating the instruction to the second portion of the instruction cache: (Green, Abstract; column 1, lines 5-11; column 3, lines 25-27; and column 17, line 48, to column 18, line 46, where regions of cache that are in the locked-down status (i.e., regions of cache that are in the second portion of cache) are not evicted from cache until the regions of cache are in the unlocked status (i.e., have migrated to the first portion of cache).  In combination with Sadasivam, which associates hint information with instructions stored in Icache 174, regions of cache associated with hint information, such as loop instructions, may be locked in order to prevent eviction from cache until the loop has finished executing; then the region of cache may be unlocked to become a candidate for eviction from cache.  The Examiner notes that regions of cache that are in the locked-down status (i.e., in the second portion of cache) are stored in regions of cache that have been dedicated to storing data (e.g., loop instructions) that are repetitively accessed. In a scenario in which the instruction cache of the combination of Green with Sadasivam becomes full with all regions of the cache locked and a first loop has just finished executing , a second loop instruction that is associated with a hint that the second instruction will be repetitively accessed would cause the just-unlocked region of cache to be evicted, the second loop instruction to be stored in cache, and the region of cache that stores the second loop instruction to be locked (i.e., stored in the second portion of the cache).  Green therefore particularly teaches migrating a second instruction from the second portion of the instruction cache to the first portion of the instruction cache before migrating the instruction to the second portion of the instruction cache).
As per claim 20, the rejection of claim 19 is incorporated, and Sadasivam further substantially teaches wherein the method further comprises:
migrating the second instruction when the second portion of the instruction cache is full: (Sadasivam, Abstract; FIG. 1B, reference numerals 170, 171, 172, 174, 175, and 177; FIG. 4; and paragraphs 0024, 0026, and 0046-0050, where hardware processor architecture 170 includes CPU core 171 (i.e., a core of a processor), which comprises Icache 174 (i.e., an instruction cache); microprocessor 172 (i.e., a controller associated with the instruction cache); and dynamic hint cache 177, which stores dynamic execution hints that are determined during execution of instructions stored in Icache 174.  The Examiner notes that dynamic execution hints stored in dynamic hint cache 177 are determined during execution of instructions stored in Icache 174, which implies that CPU core 171 includes circuitry (i.e., a dynamic profiling circuit) for dynamically generating the dynamic execution hints.  As illustrated by (Sadasivam, FIG. 4, reference numeral 480), instructions retrieved from Icache 174 are processed using dynamic execution hints associated with instructions that are processed, which means that microprocessor 172 of CPU core 171 must determine whether instructions being processed are associated with at least one dynamic execution hint stored in dynamic hint cache 177.  Sadasivam therefore substantially teaches migrating the second instruction when the second portion of the instruction cache is full).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135